Citation Nr: 0945021	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected low 
back disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from September 19, 1980 to 
October 30, 1980.  

In September 2007, the Board of Veterans' Appeals (Board) 
reopened and remanded the issue of service connection for a 
psychiatric disability, to include as secondary to service-
connected low back disorder to the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
for additional development.  

The issue of entitlement to service connection for neck 
disability as secondary to service-connected low back 
disability under was raised by the VA evaluation in March 
2009.  See Allen v. Brown, 7 Vet. App. 439 (1995) (a claimant 
is entitled to service connection on a secondary basis when 
it is shown that a service-connected disability has 
chronically aggravated a nonservice-connected disability).  
As this issue has not been adjudicated by the RO, it is 
REFERRED to the AMC/RO for adjudication.

For reasons discussed hereinbelow, the issue of service 
connection for a psychiatric disability, to include as 
secondary to service-connected low back disability, and 
entitlement to TDIU, are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

A review of the claims file reveals that this case was 
remanded by the Board to the AMC/RO in September 2007 for an 
examination and nexus opinion on whether the Veteran has a 
psychiatric disability due to service or to service-connected 
low back disability.  It was noted that a VA opinion in March 
2003 was inadequate because it was based on the Veteran's 
subjective history that included service in Vietnam as a 
Marine Corps lieutenant, which is unsupported by the record.  
In fact, the Veteran served on active duty from September 19, 
1980 to October 30, 1980.  His service treatment records 
reveal that he incurred a fall in October 1980, which 
resulted in a grant of service connected for a low back 
disability.

Although the Veteran reported for VA evaluation in March 
2009, the examiner noted that the Veteran had significant 
psychiatric disability and was unwilling to participate in 
the interview.  This report does not provide a nexus opinion.  
The Board concludes that although a nexus opinion is needed 
prior to adjudication of the issues on appeal, another 
attempt to examine the Veteran would most likely not be 
helpful.  Consequently, the Board finds that a nexus opinion 
based on a review of the claims files is appropriate prior to 
final adjudication of the issues on appeal.   

Accordingly, this issue must be REMANDED to the AMC/RO for 
the following actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for either a back disability 
or a psychiatric disorder, to include an 
organic brain disorder, since March 2009, 
which is the date of the most recent 
medical evidence on file.  After securing 
the necessary authorization, the AMC/RO 
must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

2.  The AMC/RO will have an appropriate 
health care provider review the claims 
files and provide an opinion, based on 
the objective evidence on file, on 
whether the Veteran's current 
psychiatric disability is causally 
related to either the fall he incurred 
during his military service, which did 
not include service in Vietnam, or to 
his service-connected low back 
disability.  The health care provider 
must acknowledge receipt and review of 
the claims files in any report 
generated as a result of this remand.  
In all conclusions, the opinion must 
identify and explain the medical basis 
or bases, with identification of the 
evidence of record.  If the health care 
provider is unable to render an opinion 
without resort to speculation, this 
should be noted.  The report prepared 
must be typed.  

3.  After the above has been completed, 
the AMC/RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the Veteran's claims 
for service connection for a psychiatric 
disability, to include on a secondary 
basis, and for TDIU.  If either benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


